Citation Nr: 1427648	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-37 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to March 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In April 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The case was previously before the Board in October 2011 when it was remanded for additional development by the agency of original jurisdiction (AOJ).  The case has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is required to satisfy VA's duty to assist in the development of evidence to support the claim.  In a December 2012 statement, the Veteran reported receiving psychiatric treatment with a private health care provider and requested that records of this treatment be associated with the record.  He submitted a medical release form to allow VA to request these records of his behalf.  A remand is therefore required to obtain records from the Veteran's private psychiatrist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of psychiatric treatment from Dr. Alejandro Zapata.  All records received pursuant to this request must be associated with the Veteran's paper or virtual claims file.  If unable to obtain the records, contact the Veteran and his representative and ask that they obtain the records. 

The Veteran provided a medical release for Dr. Zapata in in January 2013.  If this release is no longer valid, contact the Veteran and ask that he complete another medical release form to allow VA to obtain medical records from Dr. Zapata on his behalf. 

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


